Order entered September 24, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00598-CR

                         MICHAEL DEIONDRE BOWEN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 354th Judicial District Court
                                    Hunt County, Texas
                             Trial Court Cause No. 32,465CR

                                              ORDER
       The reporter’s record, originally due June 25, 2019, has been filed.

       In light of this, we VACATE that portion of our September 17, 2019 order that orders

Julie C. Vroom not sit as a court reporter.

       We DIRECT the Clerk to send copies of this order to the Honorable Keli Aiken,

Presiding Judge, 354th Judicial District Court; Julie C. Vrooman, official court reporter, 354th

Judicial District Court; to the Hunt County Auditor’s Office; and counsel for all parties.

       Appellant’s brief is DUE October 21, 2019.

                                                       /s/   LANA MYERS
                                                             JUSTICE